Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 1 of 7




                                                                 12/10/2020
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 2 of 7
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 3 of 7
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 4 of 7
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 5 of 7
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 6 of 7
Case 1:19-cr-00012-VSB Document 292 Filed 12/10/20 Page 7 of 7
